DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 26 and 27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original group of claims were directed towards a monitored subject being a human. Subject matter of monitoring industrial processes is unrelated to body sound monitoring.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26 and 27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 22, the term “wherein the step of monitoring the state of the target from the acoustic classifications includes a step of monitoring monitor respiration in a mammalian subject” should be replaced with -- wherein the step of monitoring the state of the target from the acoustic classifications includes a step of monitoring  respiration in a mammalian subject -- for grammatical clarity.
In Claim 26, the term “wherein the step of monitoring the state of the target from the acoustic classifications includes a step of automatic monitoring of industrial processes via analysis of acoustic spectral signatures” should be replaced with -- wherein the step of monitoring the state of the target from the acoustic classifications includes a step of automatic . -- for typographical correctness.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2014/0276229) in view of Shkel et al (“A RESONANT PIEZOELECTRIC MICROPHONE ARRAY FOR DETECTION OF ACOUSTIC SIGNATURES IN NOISY ENVIRONMENTS”) (“Shkel”) as noted in Applicant IDS dated 3/27/2019 and further in view of Wang et al (US 2006/0198533) (“Wang”).
Regarding Claim 1, while Ikeda teaches a method for continuous acoustic signature recognition and classification (Abstract, [0144]-[0145] body sounds are recognized and classified as normal or abnormal), comprising: 
obtaining an audio input signal from a stethoscope positioned proximate to a target ([0419]-[0420] stethoscope), the target producing characterizing audio signals depending on a state or condition of the target; 
extracting a plurality of acoustic features from the audio input signal with a signal processor, wherein the acoustic features are characterized by a unique distribution of 
classifying the plurality of acoustic features into acoustic classifications ([0431]-[0437] classifies breath sounds as normal, decreased continuous adventitious, and discontinuous adventitious sounds, [0438]-[0440] and further the magnitude of each classification); and 
monitoring the state of the target from the acoustic classifications (Abstract, “With this configuration, it is possible to analyze body sound information objectively and highly precisely and to present analysis results so that a user can efficiently utilize them.”).
Ikeda fails to teach the sound sensor being an array of resonance microphones, with audio input from the array having a plurality of channels.
	However Shkel teaches a resonant microphone array sensing system (p918, Setup, microphone array tested) and teaches that this array may be particularly suited for pattern recognition applications (p917, Introduction), an array having a plurality of channels. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to consider the pattern recognition / frequency distribution matching of Ikeda for breath sounds and note the development of an audio array for pattern sensing taught by Shkel as a simple substitution of one form of acquiring body sounds for another to obtain predictable results (Wang: [0051] teaches acoustic sensors for acquiring body 
Yet their combined efforts fail to teach monitoring the state of the target being continuous.
However Wang teaches body sound analysis (Abstract) and further teaches that the monitoring and the analysis may be done continuously, in real time (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor the state of the target in Ikeda continuously as taught by Wang as this enables quicker interventions to abnormal patient states. 
Regarding Claim 2, Ikeda, Shkel, and Wang teach the method of claim 1, and Murphy further teaches wherein the target is a human subject and the audio input signal is produced by respiration, the microphone array being positioned proximate to a human subject's chest (See Claim 1 Rejection, Ikeda: Fig. 1, human target) to provide for monitoring respiration of the human subject (Murphy: [0053]) and Shkel teaches the use of resonant microphones (See Claim 1 Rejection) 
Regarding Claim 3, Ikeda, Shkel, and Wang teach the method of claim 1 wherein the resonant microphone array includes a plurality of resonant microphones (See Claim 1 Rejection).  
Regarding Claim 4, Ikeda, Shkel, and Wang teach the method of claim 1 and Shkel further teaches wherein each resonant microphone has a resonant frequency such that resonant frequencies of a plurality of resonant microphones are spaced between 20 Hz and 12,000 Hz (p917, Device).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the resonant microphone array of Ikeda, Shkel, and Wang with the given resonant frequencies as the application of a known technique for setting an improved microphone array (resonance with these resonant frequencies) to a known audio 
Regarding Claim 14, Ikeda, Shkel, and Wang 5Serial No. 16/156689Atty. Dkt. No. USC0233PUSPReply to Office Action of October 7, 20202018-038-02teach the method of claim 1, wherein the target is a fluid conduit (the characterized breath sounds reflect the lungs, a fluid conduit).  
Regarding Claim 22, Ikeda, Shkel, and Wang teach the method of claim 1 wherein the step of monitoring the state of the target from the acoustic classifications includes a step of monitoring monitor respiration in a mammalian subject (See Claim 1 Rejection, Ikeda, Fig. 2).
Regarding Claim 24, Ikeda, Shkel, and Wang teach the method of claim 1 wherein the step of monitoring the state of the target from the acoustic classifications includes a step of automatically detecting medical acoustic signatures (See Claim 1 Rejection, Ikeda: the breathing sounds are considered in comparison to medical acoustic signatures of the frequency components of abnormal breaths) .  

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Shkel and further in view of Wang as evidenced by Murphy (US 2002/0183642).
Regarding Claim 23, Ikeda, Shkel, and Wang teach the method of claim 22 wherein asthma and wheezing are monitored (Ikeda: [0098], [0186] asthma considered a determined subtype of continuous adventitious sound and Murphy teaches that wheezes are also a subtype of continuous adventitious sounds ([0006]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Shkel and further in view of Wang and further in view of Smith (US 6,498,854).
Regarding Claim 5, while Ikeda, Shkel, and Wang teach the method of claim 1, their combined efforts fail to teach wherein the resonant microphone array includes a plurality of capacitive combinations of diaphragm and back plate for resonant microphones.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the sounds sensors of Ikeda and Shkel to be configured with a capacitive combinations of diaphragm and back plate as taught by Smith for each of the plurality of microphones as the application of a known technique for setting a mechanism responsive to body sounds (Smith) to the known body sound sensor (Shkel) ready for improvement to yield predictable results of accurately gathered data.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Shkel and further in view of Wang and further in view of Yang et al (US 2014/0191815) (“Yang”).
Regarding Claim 6, while Ikeda, Shkel, and Wang teach the method of claim 1 their combined efforts fail to teach wherein the audio input signal is pre-filtered by the resonant microphone array to produce a pre-filtered audio input signal.  
However Yang teaches a physiological audio monitor (Abstract) wherein audio in pre-filtered by a bandpass ([0013]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to limit the monitored audio data of Ikeda and Shkel to physiologically relevant data as taught by Yang as the application of a known technique for processing physiological audio signals to a known physiological audio signal gatherer ready for improvement to yield predictable results of improved classification result.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Shkel and further in view of Wang and further in view of Yang and further in view of Lahti (US 2005/0246169).
Regarding Claim 7, while Ikeda, Shkel, Wang, and Yang teach the method of claim 6 and Shkel further teaches wherein the step of extracting a plurality of features from the audio input signal comprises: 
partitioning the audio input signal into one or more frames (p919, Automatic Speech Recognition Experiment); 
applying a windowing function to each of the one or more frames of the pre-filtered audio input signal (p919, Automatic Speech Recognition Experiment);
performing pre-emphasis on the pre-filtered audio input signal that has been windowed and framed (p919, Automatic Speech Recognition Experiment);
transforming the pre-filtered audio input signal into multiple feature (p919, Automatic Speech Recognition Experiment); and 
outputting the features (p919, Automatic Speech Recognition Experiment),
and teaches the audio input being pre-filtered (See Claim 6 Rejection), their combined efforts fail to teach:
the features being grouped into a vector.
However Lahti teaches an audio monitor (Abstract) wherein output features of an audio monitoring comprises extracted features being placed into a vector ([0067]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to group the features of Ikeda and Shkel into a vector as the application of a known technique for grouping features into an format for evaluation to a known audio array system where features are evaluated ready for improvement to yield predictable results of improved pattern recognition.
Regarding Claim 9, Ikeda, Shkel, Wang, Yang, and Lahti teach the method of claim 7, and further teaches wherein transforming the pre-filtered audio input signal into the feature vector (See Claim 7 Rejection), and Shkel further teaches this including calculating a vector of cepstral coefficients comprising a feature vector (See Claim 7 Rejection, p919, Automatic Speech Recognition Experiment), and Lahti further teaches an audio activity monitor (Abstract) wherein cepstral coefficients being calculated by applying an inverse discrete cosine transform ([0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the cepstral coefficient of Shkel by the inverse discrete cosine transform of Lahti as the application of a known technique to a known device ready for improvement to yield predictable results of accurately assessed cepstral coefficients.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Shkel and further in view of Wang and further in view of Yang and further in view of Lahti and further in view of Cam et al (US 2014/0257051) (“Cam”).
Regarding Claim 8, while Ikeda, Shkel, Wang, Yang, and Lahti teach the method of claim 7, their combined efforts fail to teach wherein transforming the pre-filtered audio input signal into the feature vector includes directly calculating a spectral energy of the pre-filtered audio input signal in the time domain.  
However Cam teaches a medical device (Abstract) wherein a feature vector transformation requires the direct calculation of spectral energy in the time domain ([0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the feature vector determination of Ikeda, Shkel, Yang, and Lahti by directly calculating a spectral energy as taught by Cam as the application of a known technique to obtain a feature vector to the known feature vector analyzer ready for improvement to yield predictable results of accurately assessed audio features.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Shkel and further in view of Wang and further in view of Yang and further in view of Lahti and further in view of Schatz (US 2007/0195905).
Regarding Claim 10, while Ikeda, Shkel, Wang, Yang, and Lahti teach the method of claim 7, their combined efforts fail to teach wherein a pre-emphasis network implements the step of performing pre-emphasis on the pre-filtered audio input signal.
However Schatz teaches a signal processing system (Abstract) comprising voice data and teaches that a pre-emphasis network may be boost high frequency components to increase the signal to noise ratio ([0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the pre-emphasis function of Schatz to the human-based physiological audio signals of Ikeda and Shkel as a way to boost the relevant high frequency components of the subject lung sounds.
Regarding Claim 11, while Ikeda, Shkel, Wang, Yang, and Lahti teach the method of claim 7, their combined efforts fail to teach wherein performing pre-emphasis on the pre-filtered audio input signal includes boosting one or more frequencies of the pre-filtered audio input signal relative to other frequencies of the pre-filtered audio input signal to minimize transmission distortion.  
However Schatz teaches a signal processing system (Abstract) comprising voice data and teaches that a pre-emphasis network may be boost high frequency components to increase the signal to noise ratio ([0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the pre-emphasis function of Schatz to the human-based physiological audio signals of Ikeda and Shkel as a way to boost the relevant high frequency components of the subject lung sounds.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Shkel and further in view of Wang and further in view of West et al (US 2014/0126732) (“West”).
Regarding Claim 12, while Ikeda, Shkel, and Wang teach the method of claim 1, their combined efforts fail to teach wherein classifying the plurality of features to determine the state of the target is performed by a classification algorithm, 
However West teaches a physiological audio monitor (Abstract) wherein classification is performed by the classification algorithm of a support vector machine ([0092]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply support vector machine of West as a classification algorithm for Ikeda, Shkel, and Wang as the application of a known technique for audio classification to the audio classifier of Ikeda and Shkel ready for improvement to yield predictable results of standardizing the signal processing for consistent results.
Regarding Claim 13, Ikeda, Shkel, Wang, and West teach the method of claim 12 and teaches classifying by a neural network, their combined efforts fail to teach wherein the classification algorithm is selected from the group consisting of Naive Bayes classifiers, Hidden-Markov Models, Artificial Neural Networks, and Support Vector Machines (See Claim 12 Rejection).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Shkel and further in view of Wang and further in view of Yamamoto et al (US 2013/0131465) (“Yamamoto”).
Regarding Claim 25, Ikeda, Shkel, and Wang 5Serial No. 16/156689Atty. Dkt. No. USC0233PUSPReply to Office Action of October 7, 20202018-038-02teach the method of claim 1, their combined efforts fail to teach wherein the step of monitoring the state of the target from the acoustic classifications includes a step of monitoring heart sounds to detect murmurs.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the body sound sensor of Ikeda in evaluating both the cardiac and respiratory system simultaneously as taught by Yamamoto, to increase the utility of the system or Ikeda by providing a larger picture of subject health.


Claim(s) 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Yang and further in view of Shkel and further in view of Wang and further in view of Lahti and further in view of Lee et al (US 2013/0090567) (“Lee”).
Regarding Claim 15, while Ikeda teaches an acoustic monitoring system (Abstract, [0144]-[0145] body sounds are recognized and classified as normal or abnormal), comprising: 
A stethoscope configured to
obtain an audio input signal ([0419]-[0420] stethoscope), 
a signal processor ([0085]) configured to:
determine whether an audio input signal matches with a specific sound or sounds through a classification, the classification occurring by extracting a plurality of acoustic features from the audio input signal, wherein the acoustic features are characterized by a unique distribution of acoustic energy in a time domain waveform, in a spectral domain, or in variation in the spectral domain over time ([0431] frequency component distribution, specifically reviewed whether the distributions match a distribution for abnormality [0432] a feature of the frequency component distribution, [0433]-[0434] periodicity of overall signal, [0435]-[0440] periodicity of frequencies within the waveform. 
monitoring the state of the target from acoustic classifications ([0431]-[0437] classifies breath sounds as normal, decreased continuous adventitious, and discontinuous adventitious sounds, [0438]-[0440] and further the magnitude of each classification, Abstract, “With this configuration, it is possible to analyze body sound information objectively and highly precisely and to present analysis results so that a user can efficiently utilize them.”).
Ikeda fails to teach pre-filtering the audio input signal to form a pre-filtered audio input signal(s).
However Yang teaches a physiological audio monitor (Abstract) wherein audio in pre-filtered by a bandpass ([0013]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to limit the monitored audio data of Ikeda to physiologically relevant data as taught by Yang as the application of a known technique for processing physiological audio signals to a known physiological audio signal gatherer ready for improvement to yield predictable results of improved classification result.
Yet their combined efforts fail to teach the sound sensor being an array of resonance microphones, with audio input from the array having a plurality of channels; and
The signal processor configured to: 

	However Shkel teaches a resonant microphone array sensing system (p918, Setup, microphone array tested) and teaches that this array may be particularly suited for pattern recognition applications (p917, Introduction) and dividing the pre-filtered audio input signal into one or more frames, windowing each of the one or more frames of the pre-filtered audio input signal, transform the pre-filtered audio input signal into a features that are outputted (p919, Automatic Speech Recognition Experiment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to consider the pattern recognition / frequency distribution matching of Ikeda for breath sounds and note the development of an audio array for pattern sensing taught by Shkel as a simple substitution of one form of acquiring body sounds for another to obtain predictable results (Wang: [0051] teaches acoustic sensors for acquiring body sounds may equivalently be “electronic stethoscopes, microphones, accelerometers, or special-purpose body sound sensors.”). Furthermore, it would have been obvious to consider the audio pattern recognition of Ikeda for lung sounds and note the development of an audio array for pattern sensing taught by Shkel and to replace Ikeda’s stethoscope with Shkel’s resonant microphones to optimally detect the patterns revealing a patient disorder. Furthermore, it would be obvious to apply the processing steps as taught by Shkel as these output cepstral coefficients which reflect the desired features of Ikeda.
Yet their combined efforts fail to teach monitoring the state of the target being continuous.
However Wang teaches body sound analysis (Abstract) and further teaches that the monitoring and the analysis may be done continuously, in real time (Abstract).

Yet their combined efforts fail to teach:
the features being grouped into a vector.
However Lahti teaches an audio monitor (Abstract) wherein output features of an audio monitoring comprises extracted features being placed into a vector ([0067]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to group the features of Murphy and Shkel into a vector as the application of a known technique for grouping features into an format for evaluation to a known audio array system where features are evaluated ready for improvement to yield predictable results of improved pattern recognition.
Yet their combined efforts fail to teach wirelessly sending the audio input signal or a notification of detection out to a nearby mobile phone or wireless transceiver.  
However Lee teaches a physiological acoustic monitor (Abstract) comprising wirelessly sending an audio input signal or a notification of detection out to a nearby mobile phone or wireless transceiver ([0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to wirelessly notify a remote location of the audio data as this provides a caregiver at remote location the ability to notice an adverse condition of a patient as it develops.
Regarding Claim 18, Ikeda, Yang, Shkel, Wang, Lahti, and Lee teach the acoustic monitoring system of claim 15 and Shkel further teaches wherein the resonant microphone array has a plurality of piezoelectric cantilevers or capacitive diaphragms or any other structures that form a plurality of resonant microphones that obtain audio signals and pre-filter the audio signals into a plurality of frequency bands (See Claim 15 Rejection, p917, Device).  
Regarding Claim 19, Ikeda, Yang, Shkel, Wang, Lahti, and Lee teach the acoustic monitoring system of claim 18, and Shkel further teaches wherein each resonant microphone or piezoelectric cantilever has a resonant frequency, wherein the resonant frequencies of the plurality of resonant microphones or piezoelectric cantilevers are spaced between 20 Hz and 12,000 Hz (p917, Device).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the resonant microphone array of Ikeda and Shkel with the given resonant frequencies as the application of a known technique for setting an improved microphone array (resonance with these resonant frequencies) to a known audio array using system ready for improvement to yield predictable results of improved pattern recognition.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Yang and further in view of Shkel and further in view of Wang and further in view of Lahti and further in view of Lee and further in view of West.
Regarding Claim 16, while Ikeda, Yang, Shkel, Wang, Lahti, and Lee teach the acoustic monitoring system of claim 15, their combined efforts fail to teach wherein the classification algorithm is a machine-learning algorithm.
However West teaches a physiological audio monitor (Abstract) wherein classification is performed by the classification algorithm of a support vector machine ([0092]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply support vector machine of West as a classification algorithm for Ikeda as the application of a known technique for audio classification to the audio classifier of Ikeda ready for improvement to yield predictable results of standardizing the signal processing for consistent results.
Regarding Claim 17, Ikeda, Yang, Shkel, Wang, Lahti, Lee, and West teach the method of claim 15 wherein the classification algorithm is selected from the group consisting of Naive Bayes classifiers, Hidden-Markov Models, Artificial Neural Networks, and Support Vector Machines (See Claim 16 Rejection).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Yang and further in view of Shkel and further in view of Wang and further in view of Lahti and further in view of Lee and further in view of Smith.
Regarding Claim 20, while Ikeda, Yang, Shkel, Wang, Lahti, and Lee teach the method of claim 15, their combined efforts fail to teach wherein the resonant microphone array includes a plurality of capacitive combinations of diaphragm and back plate for resonant microphones.  
However Smith teaches a physiological sound analyzer (Abstract) wherein sound sensors may be configured as a capacitive combination of diaphragm and back plate (Col. 2, L. 6-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the sounds sensors of Ikeda and Shkel to be configured with a capacitive combinations of diaphragm and back plate as taught by Smith for each of the plurality of microphones as the application of a known technique for setting a mechanism responsive to body sounds (Smith) to the known body sound sensor (Shkel) ready for improvement to yield predictable results of accurately gathered data.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Yang and further in view of Shkel and further in view of Wang and further in view of Lahti and further in view of Lee and further in view of Murphy.
Regarding Claim 21, while Ikeda, Yang, Shkel, Wang, Lahti, and Lee teach the acoustic monitoring system of claim 15, and Shkel teaches the array being a resonant microphone array See Claim 15 Rejection), their combined efforts fail to teach the system comprising an adhesive layer or strap for attached the microphone array to a human subject.
However Murphy teaches a system for acoustic signature recognition and classification (Abstract, Fig. 1, [0116]) comprising a microphone array (Fig. 1, [0040]), the system comprising an adhesive layer or strap for attached the microphone array to a human subject ([0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an adhesive layer for the microphone array of Shkel as taught by Murphy to ensure consistent contact between the microphones and circumvent the issue of noise in the sound data from variations in the distance between the subject and microphones due to patient movement.

Allowable Subject Matter
Claim(s) 28 and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and arguments filed 11/15/2021 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 11/15/2021 with respect to the 35 USC 101 rejections have been fully considered and are persuasive. The continuous monitoring outlined in the independent claims would be outside the scope of mental steps. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791